NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-1998-17T4

JOHANNAH G. SHOLOMISKY,

           Petitioner-Appellant,

v.

BOARD OF TRUSTEES, POLICE
AND FIREMEN'S RETIREMENT
SYSTEM,

     Respondent-Respondent.
_____________________________

                    Argued January 16, 2019 – Decided February 20, 2019

                    Before Judges Nugent and Mawla.

                    On appeal from the Board of Trustees of the Police and
                    Firemen's Retirement System, Department of the
                    Treasury, PFRS No. 3-10-052154.

                    Donald C. Barbati argued the cause for appellant
                    (Crivelli & Barbati, LLC, attorneys; Frank M. Crivelli
                    and Donald C. Barbati, on the brief).

                    Amy Chung, Assistant Attorney General, argued the
                    cause for respondent (Gurbir S. Grewal, Attorney
                    General, attorney; Melissa H. Raksa, Assistant
             Attorney General, of counsel; Eric L. Apar, Deputy
             Attorney General, on the brief).

PER CURIAM

      Petitioner, Johannah Sholomisky, a former corrections officer, appeals

from the final agency decision of the Board of Trustees, Police and Firemen's

Retirement System (the Board), that denied her application for accidental

disability retirement benefits. Throughout the administrative proceedings — the

initial rejection of petitioner's application, the contested hearing before an

Administrative Law Judge (ALJ), and the Board's final consideration of

petitioner's objections to the ALJ's decision — the parties' primary dispute was

whether petitioner's disability directly resulted from the trauma she suffered

while subduing a prisoner during the course of her employment, or from a pre-

existing medical condition. The ALJ and the Board found credible the medical

evidence that petitioner's disability was not the direct result of a traumatic event.

      We affirm.      The Board's decision is supported by sufficient credible

evidence on the record as a whole. R. 2:11-3(e)(1)(D). Petitioner's arguments

are without sufficient merit to warrant further discussion in a written opinion.

R. 2:11-3(e)(1)(E).

      Affirmed.



                                                                             A-1998-17T4
                                         2